 1   SHELLEY FISHER
     3856 DEBUSSY WAY
 2   NORTH LAS VEGAS, NV 89032
     Telephone (702) 300-0829
 3   Email: shelleyfisher19@gmail.com
     Defendant, In Proper Person
 4

 5

 6                               UNITED STATES DISTRIC COURT

 7                                      DISTRICT OF NEVADA

 8

 9   NATIONSTAR MORTGAGE LLC,
                                                             Case No.: 2:16-CV-02920-RFB-GWF
10                         Plaintiff,
                                                              STIPULTION TO EXTEND TIME
11   v.                                                       FOR DEFENDANT SHELLEY
                                                              FISHER TO REPLY TO
12   HIDDEN CANYON OWNERS                                     PLAINTIFF’S REQUEST FOR
     ASSOCIATION; AND SHELLEY FISHER,                         PARTIAL RECONSIDERATION
13                                                            OF ORDER DECLARING
                           Defendant(s).                      NATIONSTAR HAS NO
14                                                            LIEN, INTEREST OR ROPERTY
                                                              RIGHTS [ECF NO. 75]; ORDER
15                                                            (Second Request)

16

17          IT IS HEREBY STIPULATED by and between the parties hereto through their

18   respective attorneys/representation that Defendant SHELLEY FISHER may have additional time

19   within which to answer or otherwise respond to Plaintiff’s REQUEST FOR PARTIAL

20   RECONSIDERATION OF ORDER DECLARING NATIONSTAR HAS NO LIEN, INTEREST

21   OR PROPERTY RIGHTS [ECF NO. 75]. A second additional 14-day extension has been agreed

22   upon. Therefore, the last day for Defendant FISHER to answer or otherwise respond to plaintiff’s
                                        4th
23   Request is Wednesday September 11, 2019.

24

25
                                           Page 1 of 4
26

27
 1   Respectfully submitted and DATED this 27th day of August, 2019.

 2                                      SHELLEY A. FISHER in Pro Per
                                        By: /s/ Shelley A. Fisher__________
 3                                      SHELLEY A. FISHER
                                        3856 Debussy Way
 4                                      N. Las Vegas, Nevada 89032
                                        Telephone: 702.300.0829
 5                                      Email: shelleyfisher19@gmail.com

 6                                      By: AKERMAN LLP
                                        /s/ Jared M. Sechrist___________
 7                                      MELANIE D. MORGAN, ESQ.
                                        Nevada Bar No. 8215
 8                                      JARED M. SECHRIST, ESQ.
                                        Nevada Bar No. 10439
 9                                      AKERMAN LLP
                                        1635 Village Center Circle, Suite 200
10                                      Las Vegas, Nevada 89134
                                        Telephone: (702) 634-5000
11                                      Facsimile: (702) 380-8572
                                        Email: melanie.morgan@akerman.com
12                                      Email: jared.sechrist@akerman.com
                                        Attorneys for Nationstar Mortgage LLC
13

14

15

16

17

18

19

20

21

22

23

24

25
                                          Page 2 of 4
26

27
 1                                            ORDER

 2          Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant should answer or
                                                                                  4th
 3   otherwise respond to Plaintiff’s complaint on or before Wednesday, September 11, 2019.

 4                 28th
     Dated: This ___________           August
                             Day of ______________________, 2019

 5
                                              ___________________________________
                                               ________________________________
 6                                             UNITED
                                               RICHARD STATES DISTRICT JUDGE
                                                          F. BOULWARE,     II
                                               UNITED STATES DISTRICT JUDGE
 7
                                                DATED this
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                         Page 3 of 4
26

27
 1                                  CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on this 27th day of August, 2019, pursuant to FRCP 5, I

 3   served via the CM-ECF electronic filing system the foregoing STIPULTION TO EXTEND

 4   TIME FOR DEFENDANT SHELLEY FISHER TO REPLY TO PLAINTIFF’S

 5   REQUEST FOR PARTIAL RECONSIDERATION OF ORDER DECLARING

 6   NATIONSTAR HAS NO LIEN, INTEREST OR ROPERTY RIGHTS [ECF NO. 75];

 7   ORDER (Second Request), to the following parties:

 8   MELANIE D. MORGAN, ESQ.
     Nevada Bar No. 8215
 9   JARED M. SECHRIST, ESQ.
     Nevada Bar No. 10439
10   AKERMAN LLP
     1635 Village Center Circle, Suite 200
11   Las Vegas, Nevada 89134
     Telephone: (702) 634-5000
12   Facsimile: (702) 380-8572
     Email: melanie.morgan@akerman.com
13   Email: jared.sechrist@akerman.com
     Attorneys for Plaintiff Nationstar Mortgage, LLC
14

15   Sean L. Anderson, Esq.
     Ryan D. Hastings, Esq.
16   LEACH KERN GRUCHOW ANDERSON SONG
     2525 Box Canyon Drive
17   Las Vegas, Nevada 89128
     Email: sanderson@lkglawfirm.com
18   Email: rhastings@lkglawfirm.com
     Attorneys for Hidden Canyon Owners Association
19

20
     DATED this 27th day of August, 2019.
21                                                       SHELLEY A. FISHER in Pro Per
                                                         By: /s/ Shelley A. Fisher___________
22                                                       SHELLEY A. FISHER

23

24

25
                                           Page 4 of 4
26

27
